t c memo united_states tax_court robert g and rhonda l sandoval petitioners v commissioner of internal revenue respondent docket no filed date david r emerich for petitioners nicholas d doukas for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure the issue for decision after concession sec_1 is whether petitioners are entitled 1petitioners concede a dollar_figure charitable_contribution_deduction to a casualty_loss deduction pursuant to section for the uninsured fire loss of a cabin in findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts together with the attached exhibits is incorporated herein by this reference at the time petitioners filed their petition they resided in california construction business from to petitioners owned and operated a successful construction business robert sandoval construction inc that paid petitioners wages reported on form_w-2 wage and tax statement of over dollar_figure million in which resulted in adjusted_gross_income reported on the return of dollar_figure petitioners were responsible for all business aspects of their construction business including managing and hiring employees purchasing supplies and equipment scheduling and bidding for projects obtaining licenses from municipal governments conducting background investigations of subcontractors and advertising petitioners rented vacant land next to their home to their construction company 2unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar church activities from before to date petitioner robert sandoval mr sandoval was the pastor at united pentecostal church in reedley california upc petitioners have attended services at upc since at least mr sandoval’s father was the previous pastor at upc and petitioners’ children attend upc services petitioners’ son-in-law allen nielsen began attending services at upc in and has served as upc’s youth leader since mr sandoval’s duties as the pastor of upc included overseeing the operation of the church conducting church services providing counseling services and leading discussions and bible studies petitioner rhonda sandoval ms sandoval assisted her husband with operating the church including offering counseling services and planning meetings petitioners also helped organize church-related trips to disneyland and conferences for upc parishioners petitioners paid for all manner of church expenses from their personal checking account in petitioners wrote checks totaling over dollar_figure from their personal checking account to cover upc’s expenses the expenses included such items as sunday school tables the remodeling of the church’s basement trash hauling advertising and ministry dinners petitioners were not reimbursed for these expenses and claimed charitable_contribution deductions for them on their income_tax return for property on or about date petitioners purchased property in dunlap california the dunlap property for dollar_figure via a personal check the property consisted of a cabin and the surrounding land one of petitioner’s primary motivations in purchasing the dunlap property was to use the cabin for upc retreats several other churches in the area were also interested in using the cabin for retreats additionally ms sandoval held discussions with women from upc about holding women’s church retreats at the cabin petitioners began improving the cabin after they purchased the dunlap property eight parishioners from upc helped petitioners improve the cabin the parishioners were not paid for their labor petitioners paid for improvements to the cabin from their personal checking account and with personal credit cards in august or september of henry torres a neighbor and acquaintance of petitioners for years hauled supplies and equipment to the dunlap property for the petitioners during this trip mr torres told mr sandoval that he would be interested in renting the dunlap property for use as a retreat for his business mr sandoval and mr torres never discussed any specific rental terms on date at the suggestion of their certified_public_accountant petitioners signed a document purporting to be a lease renting the dunlap property to upc for an undefined rental session the lease was signed by petitioners as both the potential future owners of the dunlap property and representatives of upc the lease stated that the dunlap property would be leased to upc for a teen camp men’s retreat women’s retreat the lease did not contain any rental terms or firm obligations the dunlap property has always been titled in petitioners’ name and was not insured against loss by fire or other_casualty before or during petitioners did not develop a written business plan for the property advertise it for rent or hire a rental agent prepare promotional materials or form a business_entity for the property petitioners did not maintain a separate checking account no rent from the property was ever received during petitioners owned property in goshen california goshen property the goshen property is a single-family residence that petitioners have owned since approximately before petitioners used the goshen property as their primary residence during petitioners rented the goshen property to a family_member monthly no lease was executed petitioners received dollar_figure in rent for the goshen property in aside from the single-family house in goshen their home and the adjacent land and the property at issue petitioners did not own any other real_property in fire and aftermath on date a fire swept through the dunlap property the fire caused damages of dollar_figure to the cabin on the property and dollar_figure to the contents of the cabin after the property was used for church group retreats and camping trips petitioners charged no rent for these activities petitioners laid a foundation for a new house at the dunlap property in date petitioners began framing the new house in as of date the new house had not been completed petitioners have done most of the construction work associated with the new house deficiency petitioners filed a joint income_tax return for on their return petitioners claimed a casualty_loss deduction of dollar_figure resulting from the fire on date respondent issued a statutory_notice_of_deficiency to petitioners that disallowed the claimed casualty_loss deduction on date petitioners filed a petition with this court on date a trial was held in san francisco california opinion respondent determined that petitioners did not engage in rental_activity on the dunlap property with an intent to derive a profit and therefore disallowed petitioners’ casualty_loss petitioners contend that they purchased and improved the dunlap property with an intent to derive a profit from church and corporate retreat rental activities and are therefore entitled to deduct from their gross_income the casualty_loss relating to the property subject_to certain limitations any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise is deductible see sec_165 in the case of individuals the losses deductible under sec_165 are limited to losses_incurred in a trade_or_business see sec_165 losses_incurred in any transaction entered into for profit though not connected with a trade_or_business see sec_165 and with respect to property not connected with a trade_or_business or a transaction entered into for profit a casualty or theft_loss see sec_165 subsection h of sec_165 limits an allowable personal_casualty_loss under sec_165 to the amount by which the loss exceeds dollar_figure and the sum of personal casualty gains plus percent of the adjusted_gross_income of the individual petitioners’ alleged casualty_loss of dollar_figure does not exceed percent of their adjusted_gross_income of dollar_figure accordingly they are precluded from obtaining a deduction under sec_165 petitioners bear the burden of proving that they are entitled to a loss under sec_165 remler v commissioner tcmemo_2005_265 affd 255_fedappx_196 9th cir see rule a 290_us_111 in the case of an individual sec_165 allows a deduction for an uncompensated loss incurred_in_a_trade_or_business to be engaged in a trade_or_business an individual must be involved in an activity with continuity and regularity and the primary purpose for engaging in the activity must be for income or profit 480_us_23 a sporadic activity a hobby or an amusement diversion does not qualify id whether an individual is carrying on a 3the burden_of_proof with respect to a factual issue affecting a taxpayer’s liability for tax may shift to the commissioner under sec_7491 if the taxpayer introduces credible_evidence regarding the issue and establishes compliance with the requirements of sec_7491 and b by substantiating items maintaining required records and fully cooperating with the secretary’s reasonable requests as discussed below we find that petitioners have failed to present credible_evidence of an income-producing purpose for their dunlap property activities or maintain adequate_records the burden_of_proof therefore does not shift to respondent under sec_7491 trade_or_business requires an examination of the facts involved in each case 312_us_212 sec_165 authorizes a deduction for losses in the case of an individual which are not_compensated_for_by_insurance_or_otherwise which are incurred in any transaction entered into for profit though not connected with a trade_or_business the court_of_appeals for the ninth circuit to which an appeal in this case would lie absent stipulation to the contrary has held that an activity is engaged in for profit if the taxpayer’s predominant primary or principal objective in engaging in the activity was to realize an economic profit independent of tax savings 4_f3d_709 9th cir affg tcmemo_1991_212 sec_1 b income_tax regs sets forth a nonexclusive list of factors to be considered in evaluating a taxpayer’s profit objective the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any from the activity the financial status of the taxpayer and elements of personal pleasure or recreation 781_f2d_724 9th cir affg lahr v commissioner tcmemo_1984_472 91_tc_686 n affd 893_f2d_656 4th cir 72_tc_411 affd without published opinion 647_f2d_170 9th cir no single factor or group of factors is determinative golanty v commissioner supra pincite 70_tc_715 affd 615_f2d_578 2d cir sec_1_183-2 income_tax regs a final_determination is made by considering all facts and circumstances indep elec supply inc v commissioner supra pincite antonides v commissioner supra pincite golanty v commissioner supra pincite the proper focus of the test is the taxpayer’s subjective intent however objective indicia may be used to establish that intent 864_f2d_93 9th cir affg 88_tc_1086 see also wolf v commissioner supra pincite indep elec supply inc v commissioner supra pincite the expectation of making a profit need not be reasonable 85_tc_557 78_tc_642 affd without opinion 702_f2d_1205 d c cir golanty v commissioner supra pincite however greater weight is given to objective facts than to a taxpayer’s self- serving statement of intent indep elec supply inc v commissioner supra antonides v commissioner supra pincite 84_tc_1244 affd 792_f2d_1256 4th cir to make our determination we address the nine factors found in sec_1_183-2 income_tax regs see lowe v commissioner tcmemo_2010_129 the manner in which the taxpayer carries on the activity the fact that the taxpayer carries on the activity in a businesslike manner may indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs three common inquiries are considered in this context whether the taxpayer maintained complete and accurate books_and_records for the activity whether the taxpayer conducted the activity in a manner substantially_similar to those of other comparable activities that were profitable and whether the taxpayer changed operating procedures adopted new techniques or abandoned unprofitable methods in a manner consistent with an intent to improve profitability giles v commissioner tcmemo_2005_28 sec_1_183-2 income_tax regs maintaining complete and accurate books_and_records may indicate that an activity is a trade_or_business and engaged in for profit rozzano v commissioner tcmemo_2007_177 petitioners did not keep any books_or_records of the rental_activity the only records introduced into evidence consisted of exhibits showing the purchase of the dunlap property the damage caused by the fire and a purported lease between petitioners and upc with no specified rental payments thus petitioners have not shown that they maintained complete and accurate books_and_records of a dunlap property rental_activity conducting an activity in a manner substantially_similar to those of other activities of the same nature which are profitable may indicate that the activity is a trade_or_business and engaged in for profit remler v commissioner tcmemo_2005_265 evidence of such similarity may include advertising maintaining a separate business bank account the development of a written business plan and having a plausible strategy for earning a profit id petitioners did not advertise maintain separate bank accounts for a rental business or develop a business plan they did not prepare any advertisements or promotional materials petitioners bought the dunlap property using personal checks and credit cards and always titled the dunlap property in their name accordingly they have not shown that they conducted a rental_activity in a manner similar to those of other such activities that are profitable changing operating methods adopting new techniques or abandoning unprofitable methods in a manner consistent with an intent to improve profitability may indicate that the activity is engaged in as a trade_or_business for profit giles v commissioner supra see also sec_1_183-2 income_tax regs petitioners’ dunlap property rental_activity has never been profitable after the cabin was damaged in the fire petitioners did not attempt to rent out the remainder of the acre grounds petitioners used the dunlap property only for charitable activities such as youth fishing trips and upc men’s retreats activities which although admirable did not yield a pecuniary benefit petitioners have not shown an intent to improve profitability nor have they shown that they carried on a dunlap property rental_activity in a businesslike manner the expertise of the taxpayer or his advisers preparation for the activity by extensive study of its accepted business economic and scientific practices or consultation with those who are expert therein may indicate that the taxpayer has a profit_motive where the taxpayer carries on the activity in accordance with such practices sec_1 b income_tax regs petitioners did not conduct an extensive study or consult with professionals before purchasing the dunlap property before petitioners’ only experience related to the rental retreat business was renting vacant land next to their home to their construction business and renting the goshen property to relatives the time and effort expended by the taxpayer in carrying on the activity the fact that the taxpayer devotes much of his personal time and effort to carrying on an activity particularly if the activity does not have substantial personal or recreational aspects may indicate an intention to derive a profit a taxpayer’s withdrawal from another occupation to devote most of his energies to the activity may also be evidence that the activity is engaged in for profit sec_1_183-2 income_tax regs petitioners’ primary occupation in was managing their lucrative construction business the expectation that assets used in the activity may appreciate in value the term ‘profit’ encompasses appreciation in the value of assets such as land used in the activity sec_1_183-2 income_tax regs petitioners did not argue or produce evidence to show that they bought the dunlap property with the expectation that it would appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the fact that the taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that he is engaged in the present activity for profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs petitioners conducted limited rental activities by leasing property for long periods to relatives and their construction business no agreement was ever made to rent out the dunlop property petitioners’ construction business was extremely profitable but dissimilar to their planned dunlap property rental_activity as discussed above petitioners did not carry on a dunlap property rental_activity for profit the taxpayer’s history of income or losses with respect to the activity a series of losses during the initial or start-up stage of an activity may not necessarily be an indication that the activity is not engaged in for profit however where losses continue to be sustained beyond the period which customarily is necessary to bring the operation to profitable status such continued losses if not explainable as due to customary business risks or reverses may be indicative that the activity is not being engaged in for profit sec_1_183-2 income_tax regs petitioners never profited from the dunlop property the amount of occasional profits if any from the activity the amount of profits in relation to the amount of losses_incurred and in relation to the amount of the taxpayer’s investment and the value of the assets used in the activity may provide useful criteria in determining the taxpayer’s intent sec_1_183-2 income_tax regs a n opportunity to earn a 4mr sandoval’s retreat rental business plan was to rent the cabin and land on the dunlap property to various churches and corporations for one-time events each consisting of a lease_term of several days or perhaps weeks this is distinct from renting a residence or business site to a single entity for several months or years at a time substantial ultimate profit in a highly speculative venture is ordinarily sufficient to indicate that the activity is engaged in for profit even though losses or only occasional small profits are actually generated id petitioners paid dollar_figure for the dunlap property in and then spent substantial sums improving it petitioners never made a profit on the dunlap property but their conversations with upc parishioners and other church officials led them to believe that the area would be desirable as a destination for church and corporate retreats petitioners also used the property to host various church retreats after however petitioners never attempted to earn income to offset their investment in the property even after hosting several successful camping trips on the site and having several years in which to repair damage done to the property by the fire the financial status of the taxpayer substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit especially if there are personal or recreational elements involved sec_1_183-2 income_tax regs petitioners earned over dollar_figure million in wages from their construction business in those wages constitute substantial income after petitioners used the property for church retreats and other charitable activities without charging rent thus indicating that petitioners’ activities regarding the dunlap property fostered some personal or recreational elements elements of personal pleasure or recreation the presence of personal motives in carrying on of an activity may indicate that the activity is not engaged in for profit especially where there are recreational or personal elements involved sec_1_183-2 income_tax regs although arduous labor is not a prerequisite to deductibility see 59_tc_312 the gratification derived from an occupation worth doing possibly beneficial to others and probably requiring long hours of arduous labor must still not be confused with an intention to return a profit 23_tc_90 affd 227_f2d_779 6th cir petitioners have not shown that they have used the property in any way other than for the benefit of upc and petitioners’ community petitioners drew up a purported lease of dunlap property to upc which listed no form of payment and have let church groups use the property for retreats and camping trips on several occasions without charging rent ultimately petitioners have not shown that their actions with regard to the dunlap property were primarily intended to turn a profit after considering all of the above factors as applied to the facts and circumstances of this case we conclude that petitioners’ dunlap property activity did not rise to the level of a trade_or_business pursuant to sec_165 and was not entered into with the intent to derive a profit pursuant to sec_165 conclusion as petitioners have not shown that they meet the requirements of any of the subsections of sec_165 they are not entitled to deduct the loss resulting from the fire on the dunlap property for in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
